 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JASPAL SINGH GILL,

 9                             Petitioner,                 Case No. C20-318-RSL-MLP

10          v.                                             ORDER GRANTING MOTION TO
                                                           STAY AND ABEY
11   DONALD R. HOLBROOK,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Currently before the Court is Petitioner’s

15   motion to stay and abey this action pending exhaustion of his state-court remedies. (Dkt. # 3.)

16   Respondent does not object to the request. (Dkt. # 6.) Having considered the parties’ submissions

17   and the balance of the record, the Court ORDERS:

18          (1)     For the reasons explained in the parties’ briefing, Petitioner satisfies the

19   requirements for a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005). Accordingly,

20   Petitioner’s motion to stay (dkt. # 3) is GRANTED and this action is STAYED pending

21   exhaustion of his state-court remedies.

22

23



     ORDER GRANTING MOTION TO STAY
     AND ABEY - 1
 1          (2)     The parties are directed to notify the Court within two weeks after final resolution

 2   of Petitioner’s state post-conviction proceedings. At that time, the Court will lift the stay on the

 3   instant habeas action and set a briefing schedule on the merits of the petition.

 4          (3)     The parties are directed to report to this Court every 180 days on the status of

 5   Petitioner’s state post-conviction proceedings.

 6          (4)     The Clerk is directed to statistically close this case and send copies of this order to

 7   the parties and to the Honorable Robert S. Lasnik.

 8          Dated this 24th day of March, 2020.


                                                            A
 9

10                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO STAY
     AND ABEY - 2
